Title: To James Madison from James Maury, 29 January 1802
From: Maury, James
To: Madison, James


					
						Sir.
						Liverpool 29h. January 1802
					
					During the long interval since the letter I had the Honor to write to you on the 24h. Octr. 

this market has remained in so unsettled a state that I could not prepare a price current for our 

produce as heretofore; but I now expect it may soon become fixed.  Wheat has continued in 

regular demand for some months & now is 12/ d 12/6 ⅌ 70 lbs  All the markets of this country are 

overstocked beyond example with Virginia, Carolina, & Georgia tobacco, & the Prices here for some 

descriptions are even as low as 2 1/4 d the Pound.
					From the best information I have been able to collect, the number of our vessels, which 

have cleared out from this Custom House in the year 1801, amounts to three hundred and fifty five, 

which far exceeds that of any preceding year.  I have also procured from the Custom House Entries 

the particulars of all the imports from the U. S. A. as well in our own as foreign bottoms, which are 

on the Schedule enclosed.  I have the Honor to be with Perfect Respect Sir Your most Obedient 

Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
